DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 01/28/2022 are acknowledged and entered.

Claims 1, 3, 4, 6, 8, 13, 15, 17, 18, 23, 25, 26, 28, 30, 32-38, 42, 45-48, 50, 51, 53, 54, 56, 60, and 61 were pending.  In the amendment as filed, applicants have amended claims 3 and 20.  No claims have been cancelled and/or added.  Therefore, claims 1, 3, 4, 6, 8, 13, 15, 17, 18, 23, 25, 26, 28, 30, 32-38, 42, 45-48, 50, 51, 53, 54, 56, 60, and 61 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 4, 6, 8, 13, 15, 17, 18, 23, 25, 26, 28, 30, 32-38, 42, 45-48, 51, 53, 54, 56, 60, and 61) in the reply filed on 01/28/2022 is acknowledged.  The elected invention is as follows: “Applicant hereby provisionally elects without traverse, Group I for further prosecution”.

Claims 3 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.


Applicant’s election without traverse of a species for a type of composition in the reply filed on 01/28/2022 is acknowledged.  The elected species is as follows: “Applicant provisionally elects without traverse Compound 1| as the single species, shown on page 8 and paragraph [0010] of the Specification as originally filed. The structure of Compound 1 is reproduced below. 
    PNG
    media_image1.png
    163
    236
    media_image1.png
    Greyscale
 Compound 1: N-(4-amino-3,4-dioxo-1-phenylbutan-2-yl)-1-(difluoromethyl)-3-(isoquinolin- 5-yl)-1H-pyrazole-4-carboxamide”.

It is relevant to note that applicant’s elected species (i.e. “
    PNG
    media_image1.png
    163
    236
    media_image1.png
    Greyscale
Compound 1”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).
Additionally, although this compound is claimed by withdrawn claims 3 and 50, claims 3 and 50 are not eligible for rejoinder if/when instant claims 1 and 48 are allowable because some of the claimed compounds as claimed by withdrawn claim 3 and 50 do not anticipates the ‘structure of formula (I) or the formula (II)’ as recited by instant claims 1 and 48.  For example, in regard to ‘formula (II)’, both instant claims 1 and 48 recite the limitation of “A8 is a ring member of A1 and is selected from the group consisting of C and N”.  This limitation would exclude compounds 2, 4, 6, 7, 10, 11, 14, 18, 19, 20, 24, 25, 31-36, 40, 42, 49, and 51 as claimed by withdrawn claims 3 and 50.  Thus, claims 3 and 50 are not eligible for rejoinder if/when instant claims 1 and 48 are allowable.  As recognized by MPEP § 821.04:
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.

Accordingly, claims 1, 4, 6, 8, 13, 15, 17, 18, 23, 25, 26, 28, 30, 32-38, 42, 45-48, 51, 53, 54, 56, 60, and 61 are under consideration in this Office Action.
Priority
This present application is a 371 of PCT/US2019/023917 that was filed on 03/25/2019.  PCT/US2019/023917 claims priority to provisional application 62/649,428 that was filed on 03/28/2018.  Therefore, this application has an effective filing date of 03/28/2018 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 01/28/2022 and 03/24/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 8, 13, 15, 17, 18, 23, 25, 26, 28, 30, 32-38, 42, 45-48, 51, 53, 54, 56, 60, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  Here, in regards to the variable ‘A3’, the limitation of “optionally substituted C6-10 aryl, optionally substituted 5-10 membered heteroaryl, optionally substituted 3-10 membered heterocyclyl, optionally substituted C3-10 carbocyclyl” is recited twice, and as a result, it is unclear as to the metes and bounds for the structural feature(s) of this variable.  Consequently, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 1 is vague and indefinite.  Here, the limitation of “when A5 and A7 are single bond, A6 is directly attached to the carbon to which R8 is attached” is vague and indefinite for there is no variable ‘R8’ found in either the ‘formula (I)’, ‘formula (II)’, or the any of the definition for the variables ‘A1’ thru ‘A8’ of instant claim 1.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The term “threshold value” in claim 36 and 37 is a relative term which renders the claim indefinite. The term “threshold value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, claim 1 for which claims 36 and 37 depends does not claim either a specific type of active pharmaceutical agent and/or a specific type of amount/concentration/dosage.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which pharmaceutical components and/or pharmacokinetic properties that the claim reads upon.  Moreover, this term encompasses both the “area under the curve” or AUC, which is the area under the plot of plasma concentration of a drug versus time after dosage, and the Cmax, which is the maximum (or peak) serum concentration that a drug achieves in a specified compartment or test area of the body after the drug has been administered and before the administration of a second dose.  However, the way in which this term is written, it is unclear as from which point of reference is this term referring to.  Thus, claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 48 is vague and indefinite.  Here, the limitation of “the structure of formula (I) or the formula (II):
    PNG
    media_image2.png
    499
    487
    media_image2.png
    Greyscale
” is vague and indefinite for it unclear as which of the depicted structure is ‘formula (I)’  or ‘formula (II)’ and.  Accordingly, claim 48 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 48 is vague and indefinite.  Here, in regards to the variable ‘A3’, the limitation of “optionally substituted C6-10 aryl, optionally substituted 5-10 membered heteroaryl, optionally substituted 3-10 membered heterocyclyl, optionally substituted C3-10  carbocyclyl” is recited twice, and as a result, it is unclear as to the metes and bounds for the structural feature(s) of this variable.  Accordingly, claim 48 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 48 is vague and indefinite.  Here, the limitation of “when A5 and A7 are single bond, A6 is directly attached to the carbon to which R8 is attached” is vague and indefinite for there is no variable ‘R8’ found in either the ‘formula (I)’, ‘formula (II)’, or the any of the definition for the variables ‘A1’ thru ‘A8’ of instant claim 1.  Thus, claim 48 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 34 recites “easing administration of the compound for the second number of days”.  Claim 1 recites “ceasing administration of the compound or administering a second daily amount of the compound for a second number of days”.  Thus, claim 34 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 45 recites “ceasing administration of the compound or administering the second daily amount of the compound for a fourth number of days; administering the third daily amount of the compound for a fifth number of days; and repeating said ceasing administration or administering the second daily amount for the fourth number of days, and said administering the third daily amount of the compound for the fifth number of days”.  Claim 1 recites “ceasing administration of the compound or administering a second daily amount of the compound for a second number of days, wherein the second daily amount of the compound is less than the first daily amount; and administering a third daily amount of the compound for a third number of days to the subject”.  Therefore, claim 45 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 41-43 of U.S. Patent No. 10,934,261 B2 (referred hereinafter as Buckman et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 46, and 47 and the method of claims 1 and 41-43 of Buckman et al. have similar method step and uses a compound with similar structural features.
17/041,611
US 10,934,261 B2
1. A method of treating a disease or condition, comprising the steps, in order, of:
administering for a first number of days to a subject in need thereof a first daily amount of one or more compounds having the structure of formula (I) or formula (II): 
    PNG
    media_image3.png
    252
    668
    media_image3.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein … ceasing administration of the compound or administering a second daily amount of the compound for a second number of days, wherein the second daily amount of the compound is less than the first daily amount; and administering a third daily amount of the compound for a third number of days to the subject.
41. A method of treating fibrotic disease comprising administering to a subject in need thereof, a compound according to claim 1.

1. A compound having the structure of formula: 
    PNG
    media_image4.png
    150
    181
    media_image4.png
    Greyscale
I-h or a pharmaceutically acceptable salt thereof, wherein: … R1 is selected from the group consisting of H, -COOH, -CH2NO2, -C(=O)NOR, -CONR2R3, -CH(CH3)=CH2, -CH(CF3)NR2R3, -C(F)=CHCH2CH3, … R5 is selected from the group consisting of - H, C1-4 alkyl, C1-4 haloalkyl, and C3-7 carbocyclyl (optionally substituted with halo, C1-C6 alkyl, C1-C6 alkoxy, C1-C6
haloalkyl, and C1-C6 haloalkoxy).
46. The method of Claim 1, wherein said disease or condition comprises a fibrotic condition.
42. The method of claim 41, wherein the disease is selected from the group consisting of liver fibrosis, renal fibrosis, lung fibrosis, hypersensitivity pneumonitis, interstitial fibrosis, systemic scleroderma, macular degeneration, pancreatic fibrosis, fibrosis of the spleen, cardiac fibrosis, mediastinal fibrosis, myelofibrosis, endomyocardial fibrosis, retroperitoneal fibrosis, progressive massive fibrosis, nephrogenic systemic fibrosis, fibrotic complications of surgery, chronic allograft vasculopathy and/or chronic rejection in transplanted organs, ischemic-reperfusion injury associated
fibrosis, injection fibrosis, cirrhosis, diffuse parenchymal lung disease, post-vasectomy pain syndrome, and rheumatoid arthritis.
47. The method of Claim 1, wherein said disease or condition comprises one or more of liver fibrosis, renal fibrosis, lung fibrosis, hypersensitivity pneumonitis, interstitial fibrosis, systemic scleroderma, macular degeneration, pancreatic fibrosis, fibrosis of the spleen, cardiac fibrosis, mediastinal fibrosis, myelofibrosis, endomyocardial fibrosis, retroperitoneal fibrosis, progressive massive fibrosis, nephrogenic systemic fibrosis, fibrotic complications of surgery, chronic allograft vasculopathy and/or chronic rejection in transplanted organs, ischemic-reperfusion injury associated fibrosis, injection fibrosis, cirrhosis, diffuse parenchymal lung disease, post-vasectomy pain syndrome, and rheumatoid arthritis diseases or disorders or any symptom or sequela thereof, or any combination thereof.



Specifically, claims 1 and 43 of Buckman et al. claimed 
    PNG
    media_image5.png
    156
    218
    media_image5.png
    Greyscale
.  This compound anticipates ‘formula (II)’ of instant claim 1, where A1 is optionally substituted 5- membered heteroaryl; A2 is optionally substituted C3-10 carbocyclyl, then A3 is hydrogen; A4 are single bond; A8 is a ring member of A1 and is N; and R2 and R3 in formula (II) are -H.
Although, Buckman et al. does not specifically claim that the dosing regimen recited by instant claim 1.  Dosage/dosing regimen are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,934,261 B2.


Claims 1, 46, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30, 32 and 33 of copending Application No. 16/624,849 (reference application; based on claims amendment filed on 12/20/2021; and hereinafter refers to as Buckman et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 46, and 47 and the method of claims 1, 30, 32 and 33 of Buckman et al. have similar method step and uses a compound with similar structural features.
17/041,611
16/624,849
1. A method of treating a disease or condition, comprising the steps, in order, of:
administering for a first number of days to a subject in need thereof a first daily amount of one or more compounds having the structure of formula (I) or formula (II): 
    PNG
    media_image3.png
    252
    668
    media_image3.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein … ceasing administration of the compound or administering a second daily amount of the compound for a second number of days, wherein the second daily amount of the compound is less than the first daily amount; and administering a third daily amount of the compound for a third number of days to the subject.
32. A method of treating fibrotic disease or a secondary disease state or condition thereof, comprising administering to a subject in need thereof, a compound according to claim 1.

1. A compound having the structure of formula I: 
    PNG
    media_image6.png
    201
    217
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein: … R1 is selected from the group consisting of H, -COOH, -CH2NO2, -C(=O)NOR, -CONR2R3, -CH(CH3)=CH2, -CH(CF3)NR2R3, - C(F)=CHCH2CH3, ….

30. The compound of claim 1, having the structure selected from the group consisting of: 
    PNG
    media_image7.png
    137
    170
    media_image7.png
    Greyscale
 ….
46. The method of Claim 1, wherein said disease or condition comprises a fibrotic condition.
33. The method of claim 32, wherein the disease is selected from the group consisting of liver fibrosis, renal fibrosis, lung fibrosis, hypersensitivity pneumonitis, interstitial fibrosis, systemic scleroderma, macular degeneration, pancreatic fibrosis, fibrosis of the spleen, cardiac fibrosis, mediastinal fibrosis, myelofibrosis, endomyocardial fibrosis, retroperitoneal fibrosis, progressive massive fibrosis, nephrogenic systemic fibrosis, fibrotic complications of surgery, chronic allograft vasculopathy and/or chronic rejection in transplanted organs, ischemic-reperfusion injury associated
fibrosis, injection fibrosis, cirrhosis, diffuse parenchymal lung disease, post-vasectomy pain syndrome, and rheumatoid arthritis.
47. The method of Claim 1, wherein said disease or condition comprises one or more of liver fibrosis, renal fibrosis, lung fibrosis, hypersensitivity pneumonitis, interstitial fibrosis, systemic scleroderma, macular degeneration, pancreatic fibrosis, fibrosis of the spleen, cardiac fibrosis, mediastinal fibrosis, myelofibrosis, endomyocardial fibrosis, retroperitoneal fibrosis, progressive massive fibrosis, nephrogenic systemic fibrosis, fibrotic complications of surgery, chronic allograft vasculopathy and/or chronic rejection in transplanted organs, ischemic-reperfusion injury associated fibrosis, injection fibrosis, cirrhosis, diffuse parenchymal lung disease, post-vasectomy pain syndrome, and rheumatoid arthritis diseases or disorders or any symptom or sequela thereof, or any combination thereof.



Specifically, the compound
    PNG
    media_image7.png
    137
    170
    media_image7.png
    Greyscale
 anticipates ‘formula (II)’ of instant claim 1, where A1 is optionally substituted 5-10 membered heterocyclyl; A2 and A4 are single bond; A3 is directly attached to A8 and is optionally substituted C3-10 carbocyclyl; A8 is a ring member of A1 and is C; and R2 and R3 in formula (II) are -H.
Although, Buckman et al. does not specifically claim that the dosing regimen recited by instant claim 1.  Dosage/dosing regimen are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Consequently, the examined claims would be obvious over the claims of copending Application No. 16/624,849.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 46, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 151, 153, and 154 of copending Application No. 17/041,596 (reference application; based on claims amendment filed on 03/17/2022; and hereinafter refers to as Buckman et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 46, and 47 and the method of claims 1, 151, 153, and 154 of Buckman et al. have similar method step and uses a compound with similar structural features.

17/041,611
17/04,596
1. A method of treating a disease or condition, comprising the steps, in order, of:
administering for a first number of days to a subject in need thereof a first daily amount of one or more compounds having the structure of formula (I) or formula (II): 
    PNG
    media_image3.png
    252
    668
    media_image3.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein … ceasing administration of the compound or administering a second daily amount of the compound for a second number of days, wherein the second daily amount of the compound is less than the first daily amount; and administering a third daily amount of the compound for a third number of days to the subject.
153. A method of treating fibrotic disease or a secondary disease state or condition thereof, comprising administering to a subject in need thereof, a compound according to claim 1.

1. A compound having the structure of formula I: 
    PNG
    media_image8.png
    234
    383
    media_image8.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein: … when A2 and A4 are single bond, A3 is directly attached to A8 … A8 is a ring member of A1 and is selected from the group consisting of C and N; ….

151. The compound of claim 1, having the structure selected from the group consisting of: 
    PNG
    media_image9.png
    147
    198
    media_image9.png
    Greyscale
 ….
46. The method of Claim 1, wherein said disease or condition comprises a fibrotic condition.
154. The method of claim 153, wherein the disease is selected from the group consisting of liver fibrosis, renal fibrosis, lung fibrosis, hypersensitivity pneumonitis, interstitial fibrosis, systemic scleroderma, macular degeneration, pancreatic fibrosis, fibrosis of the spleen, cardiac fibrosis, mediastinal fibrosis, myelofibrosis, endomyocardial fibrosis, retroperitoneal fibrosis, progressive massive fibrosis, nephrogenic systemic fibrosis, fibrotic complications of surgery, chronic allograft vasculopathy and/or chronic rejection in transplanted organs, ischemic-reperfusion injury associated
fibrosis, injection fibrosis, cirrhosis, diffuse parenchymal lung disease, post-vasectomy pain syndrome, and rheumatoid arthritis.
47. The method of Claim 1, wherein said disease or condition comprises one or more of liver fibrosis, renal fibrosis, lung fibrosis, hypersensitivity pneumonitis, interstitial fibrosis, systemic scleroderma, macular degeneration, pancreatic fibrosis, fibrosis of the spleen, cardiac fibrosis, mediastinal fibrosis, myelofibrosis, endomyocardial fibrosis, retroperitoneal fibrosis, progressive massive fibrosis, nephrogenic systemic fibrosis, fibrotic complications of surgery, chronic allograft vasculopathy and/or chronic rejection in transplanted organs, ischemic-reperfusion injury associated fibrosis, injection fibrosis, cirrhosis, diffuse parenchymal lung disease, post-vasectomy pain syndrome, and rheumatoid arthritis diseases or disorders or any symptom or sequela thereof, or any combination thereof.



Specifically, claims 1 and 151 of Buckman et al. claimed 
    PNG
    media_image9.png
    147
    198
    media_image9.png
    Greyscale
.  This compound anticipates ‘formula (II)’ of instant claim 1, where A1 is optionally substituted 5- membered heteroaryl; A2 is optionally substituted 3-10 membered heterocyclyl, then A3 is hydrogen; A4 are single bond; A8 is a ring member of A1 and is N; and R2 and R3 in formula (II) are -H.
Although, Buckman et al. does not specifically claim that the dosing regimen recited by instant claim 1.  Dosage/dosing regimen are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Consequently, the examined claims would be obvious over the claims of copending Application No. 17/041,596.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
May 3, 2022